OPINION OF THE COURT
JONES, Senior Judge:
Among the offenses of which appellant was convicted pursuant to his pleas of guilty was one alleging that he threw butter on the ceiling of the mess hall, conduct further described in the specification as being prejudicial to good order and discipline and service discrediting.1 The appellant *746now asserts in this appeal pursuant to Article 66, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 866, that the specification does not state an offense and that his plea of guilty to that offense was improvident. We agree.
Throwing butter on the ceiling is not a named offense under the Code nor is it such a long-recognized and serious delict as to be listed in the Table of Maximum Punishments or to be included in the form specifications in Appendix 6, Manual for Courts-Martial, United States, 1969 (Revised edition). The conduct did not violate any order and it was not charged as an offense against military property.
The most logical characterization of this conduct would be as a simple disorder under Article 134, UCMJ, and the wording of the specification initially contained the allegation that the appellant was “disorderly in station by throwing butter on the ceiling....” That specification alleged an offense under the general article but for some inexplicable reason the trial counsel amended the specification prior to the plea to delete the allegation that the conduct was disorderly. No other words of criminality were substituted.2 Although it is not necessary under Article 134, UCMJ, to allege expressly that the conduct is a disorder or neglect, where such an allegation is made to denote as criminal that which could otherwise be innocent conduct, then the use of the allegation of a disorder is critical.
The general article is not “a catchall as to make every irregular, mischievous, or improper act a court-martial offense.... ” United States v. Sadinsky, 14 U.S.C.M.A. 563, 34 C.M.R. 343 (1964). The discussion of the general article from Colonel Winthrop’s learned treatise3 to the Supreme Court of the United States in Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 495 (1974) emphasizes that the conduct proscribed must be recognized readily as being criminal and must have a direct and immediate adverse impact upon discipline. In our opinion, the appellant’s conduct as described in the specification does not meet that test.
The remaining assigned errors have been considered and are found to be without merit.
The finding of guilty of Specification 1, Charge II, is set aside and that specification is dismissed. The remaining findings of guilty and the sentence are affirmed.
Judge GARN concurs.

. Appellant pleaded guilty to and was convicted of escape from custody (Article 95, UCMJ), throwing butter on the ceiling of mess hall (Article 134, UCMJ), falsely identifying himself (Article 134, UCMJ), discharging a claymore mine before the proper command (Article 134, *746UCMJ), and willfully disobeying a noncommissioned officer (Article 91, UCMJ), 10 U.S.C. § 891. He was sentenced to a bad conduct discharge.


. Words importing criminality should be added to describe the accused’s conduct when the alleged act is not proscribed by one of the punitive articles, but if the act would not be an offense under any circumstances, the words of criminality add nothing. Para. 28a(3), MCM, 1969 (Rev. ed).


. Winthrop, Military Law and Precedents, Second edition, 1920 Reprint, at pages 720-733.